           Case 1:20-cv-00706-DLC Document 371 Filed 01/22/21 Page 1 of 3

    NEW YORK                                                                                               SHANGHAI
     LONDON                                                                                                ATLANTA
    SINGAPORE                                                                                             BALTIMORE
   PHILADELPHIA                                 FIRM and AFFILIATE OFFICES                               WILMINGTON
     CHICAGO                                                                                                MIAMI
  WASHINGTON, DC                                                                                         BOCA RATON
  SAN FRANCISCO                                CHRISTOPHER H. CASEY                                       PITTSBURGH
  SILICON VALLEY                             DIRECT DIAL: +1 215 979 1155                                  NEWARK
    SAN DIEGO
                                            PERSONAL FAX: +1 215 689 2194                                 LAS VEGAS
                                           E-MAIL: CHCasey@duanemorris.com                               CHERRY HILL
   LOS ANGELES
     TAIWAN                                                                                               LAKE TAHOE
     BOSTON                                                                                               MYANMAR
     HOUSTON
                                                 www.duanemorris.com
      AUSTIN                                                                                          ALLIANCES IN MEXICO
      HANOI                                                                                             AND SRI LANKA




January 22, 2021
Via ECF
The Honorable Denise L. Cote
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

         Re:       FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., Case No. 1:20-cv-706 (DLC)

Dear Judge Cote:

Defendant Martin Shkreli respectfully moves this Court, pursuant to Federal Rules of Civil
Procedure 26 and 37(a)(3)(B)(iv) and Local Rule 37.2, to compel plaintiffs to produce any and all
transcripts of audio recordings of phone calls between Mr. Shkreli and other individuals that were
produced by the Federal Bureau of Prisons (the “BOP”).
Plaintiffs have in their possession audio recordings of phone calls Mr. Shkreli made while in
custody. Plaintiffs produced those audio files to defendants. Plaintiffs have transcribed at least
some of these calls, but have not produced the transcriptions. This fact came to light at the January
12, 2021, deposition of defendant Kevin Mulleady. During that deposition, plaintiffs introduced
an exhibit that they represented was a transcript of a phone call between Mr. Shkreli and Mr.
Mulleady. This transcript, created on March 4, 2020, was never produced to defendants,
notwithstanding several document requests to which the transcript—and others like it—are
responsive. All defense counsel objected to the use of the transcript during Mr. Mulleady’s
deposition, arguing that it was withheld and not produced prior to the deposition and that
defendants were prejudiced by plaintiffs’ eliciting testimony based upon an undisclosed document,
the accuracy of which defendants had no opportunity to examine.
On January 15, 2021, following plaintiffs’ surprise use of the transcript, counsel for Mr. Shkreli
requested the production of all transcripts of audio files in plaintiffs’ possession, and specifically
requested that any transcripts that plaintiffs intended to use in depositions be produced as soon as
possible, and no later than January 20, 2021, because of the upcoming depositions of Mr. Shkreli
(January 27 and 28) and Akeel Mithani (January 28). However, Plaintiffs did not respond until
January 21, 2020, and refused to produce the transcripts, stating they are “post-complaint FTC
documents” and claiming that they constitute their work product. Plaintiffs also refused to

D UANE M ORRIS LLP
30 SOUTH 17TH STREET   PHILADELPHIA, PA 19103-4196                           PHONE: +1 215 979 1000    FAX: +1 215 979 1020
          Case 1:20-cv-00706-DLC Document 371 Filed 01/22/21 Page 2 of 3



The Honorable Denise L. Cote
Page 2


schedule a meet and confer in a timely manner so as to allow this issue to be resolved prior to the
upcoming depositions.1 Mr. Shkreli makes this motion for several reasons.
First, the transcripts are discoverable pursuant to Rules 26 and 34. Those rules authorize a party
to request—and obligate a responding party to produce—documents that are relevant to the claims
and defenses at issue and proportional to the needs of the case. Plaintiffs have not argued, nor
could they, that the transcripts fail to satisfy either part of the discoverability test. The transcripts
are clearly relevant to the claims in this case, as plaintiffs allege that Mr. Shkreli engaged in anti-
competitive conduct from prison. See Alex v. Wetzel, No. 1:CV-13-0304, 2015 WL 418186, at *7-
8 (M.D. Pa. Feb. 2, 2015) (holding that any transcript that has been created of a relevant phone
call recording “is discoverable and should be produced”); see also Kosher Sports, Inc. v. Queens
Ballpark Co., LLC, No. 10-CV-2618 JBW, 2011 WL 3471508, at *5 (E.D.N.Y. Aug. 5, 2011)
(discussing prior order requiring production of recordings and transcripts of same). Once plaintiffs
decided to transcribe the audio files, they had an obligation to produce the transcripts. See Rule
26 (e)(1) (producing party must supplement its production if its response is “incomplete.”).
Second, plaintiffs’ continuing failure to provide the discoverable documents has prejudiced—and
will continue to prejudice—defendants’ ability to defend themselves. In the Mulleady deposition,
Plaintiffs sought to use the transcript as affirmative evidence in support of their claims, without
any advance warning. The prejudice caused by such “sandbagging” is clear. Gateway, Inc. v. ACS
Commercial Sols., Inc., 2009 WL 10695887, at *11 (S.D.N.Y. Sept. 18, 2009) (finding that party’s
failure to turn over responsive documents prior to a deposition was sanctionable). Without
advance production of the transcripts, and without any indication of how the transcripts were
created, or from which audio recordings, defendants have been effectively blinded—rendered
unable to assess the accuracy of plaintiffs’ transcripts. Such prejudice can only be avoided by the
transcripts’ production, which will allow counsel and their clients the opportunity to compare the
audio with the transcription and make appropriate objections prior to their use.
Finally, the Court should overrule plaintiffs’ objections. Plaintiffs have not explained how the
timing of the creation of a relevant document bears upon its discoverability. Nor have they
explained how a purported transcription of conversations involving the defendants in this action
could somehow constitute plaintiffs’ counsel’s mental impressions.
Mr. Shkreli respectfully requests the Court to compel plaintiffs to produce the transcripts of any
audio files in their possession by no later than Tuesday, January 26, so that Mr. Shkreli will have
an opportunity to review the transcripts before his deposition the next day. Mr. Shkreli also
requests a pre-motion conference pursuant to Paragraphs 2.C and 4.J of Your Honor’s Individual
Practices.


1
  See Attachment “1” (E-mail exchange between counsel for Mr. Shkreli and Counsel for FTC). The parties presented
their positions in the email exchange. In response to Mr. Shkreli’s arguments, plaintiffs firmly stated that they
“disagree with your arguments and decline your request.” This response suggests that a meet and confer session would
be futile. Moreover, plaintiffs suggested a meet and confer to occur on Monday afternoon, January 25, which would
not allow sufficient time for briefing and a decision before Mr. Shkreli’s deposition on Wednesday, January 27.
        Case 1:20-cv-00706-DLC Document 371 Filed 01/22/21 Page 3 of 3



The Honorable Denise L. Cote
Page 3


                                         Respectfully,

                                         /s/ Christopher H. Casey____
                                         Christopher H. Casey

CHC
